DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4 and 12-15, drawn to a metal oxide thin film forming apparatus.
Group II, claim(s) 5-8 and 16-19, drawn to a metal oxide thin film forming method.
Group III, claim(s) 9-11 and 20, drawn to a metal oxide-coated fine particle.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
As regards Claim 9, every feature of Claim 9 is taught by Detavernier ‘822 (U.S. PGPub 2011/0200822).  Detavernier ‘822 is drawn to ALD methods for coating objects (Abstract) and discloses examples (e.g. PG 0078-0079) wherein aluminum oxide is deposited on stainless steel particles by means of 200 thermal ALD cycles.  The stainless steel particles have diameters ranging from 45-125 micrometers (PG 0078) and the aluminum oxide (metal oxide) is formed thereon (PG 0079).  As every feature of Claim 9 is taught by Detavernier ‘822, there can be no special technical feature to provide unity between Group III and either Group I or Group II.
As regards Claim 1, every feature of Claim 1 is taught by Detavernier ‘822.  Detavernier ‘822 discloses an apparatus for forming metal oxide films on fine particles (e.g. PG 0049).  The apparatus as disclosed includes the following features:
A vacuum container to which evacuation means is connected (Figure 3 element 112; PG 0059 discloses an outer dielectric tube – inner dielectric tube arrangement is known for element 112; the outer dielectric tube is held to read on the vacuum container; PG 0063, e.g. pumping means for evacuation of the dielectric tube 112)
A treatment container that is disposed inside the vacuum container (Figure 3 element 112, PG 0056, rotatable dielectric tube; PG 0059, the dielectric tube may be an outer dielectric tube – inner dielectric tube arrangement for element 112; the inner dielectric tube is held to read on the treatment container; as shown in Figure 3, the dielectric tube is positioned in the interior cavity of the vacuum sealing means), has a 
oxidizing gas supplying means for supplying an oxidizing gas to the vacuum container (PG 0058, reaction gas inlet; PG 0053, reactor can form e.g. aluminum oxide; PG 0079-0080, ALD of aluminum oxide uses water or oxygen plasma as reactant gases); and
organometallic gas supplying means for supplying an organometallic gas (PG 0058, precursor gas inlet; PG 0053, reactor can form e.g. aluminum oxide; PG 0079-0080, ALD of aluminum oxide uses e.g. trimethyl aluminum as the precursor gas which is organometallic), the organometallic gas supplying means being inserted into the treatment container from the opening thereof (Figure 2, gas inlet 120 is shown entering through end face of rotatable dielectric tube 112; PG 0058 renders obvious one gas entry point per precursor or reaction gas), and
further comprising control means (PG 0063, pumping means for controlling the pressure in the tube; PG 0064, gas inlet control means for controlling the flow and sequence of gases) for performing [the method of 
(1) an organometallic gas supplying step of supplying the organometallic gas using the organometallic gas supplying means to the treatment container into which fine particles are placed as a to-be-treated object (PG 0064, PG 0079 5 second pulse of TMA),
(2) a first gas evacuating step of evacuating gas inside the vacuum container using the evacuation means (PG 0063, PG 0079 40 second evacuation after pulse of TMA), 41
(3) an oxidizing gas supplying step of supplying the oxidizing gas using the oxidizing gas supplying means to the vacuum container (PG 0064, PG 0079 5 second pulse of H2O), and
(4) a second gas evacuating step of evacuating gas inside the vacuum container using the evacuation means (PG 0064, PG 0079 40 second evacuation after pulse of H2O),
the control means repeating the series of steps (1) to (4) a predetermined number of times according to a thickness of a metal oxide thin film to be formed on the surface of the fine particles (PG 0079, 200 cycles of thermal ALD performed, each cycle comprising TMA – evacuate - H2O - evacuate; PG 0075, particles remain in the chamber for a given amount of time until desired coating thickness is formed).
As every feature of Claim 1 is taught by Detavernier ‘822, there can be no special technical feature to provide unity between Group I and Group II.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-
/MICHAEL G MILLER/             Examiner, Art Unit 1712      

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712